Citation Nr: 0834597	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a hearing via videoconference before 
the Board.  However, he did not appear for his scheduled 
hearing on September 16, 2008.  No good cause has been shown 
for his failure to appear.  Thus, the veteran's request for 
hearing is considered to be withdrawn pursuant to 38 C.F.R. 
§ 20.704.  


FINDINGS OF FACT

1.  An unappealed June 2001 rating decision denied service 
connection for a back disorder.

2.  The evidence associated with the claims file subsequent 
to the June 2001 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran's back 
disorder is due to any incident or event in military service, 
nor was arthritis manifested within one year after separation 
from service.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).  

2.  The evidence received subsequent to the June 2001 rating 
decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  The letter included a description of what 
evidence was lacking in the previously denied claim and what 
facts needed to be shown by the new and material evidence.  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  VA also sent the veteran a letter in March 2006 
describing how VA calculates disability ratings and effective 
dates.    

The Board finds that the contents of the April 2005 and March 
2006 letters satisfy the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Kent.  Although the March 2006 
letter was sent after initial adjudication of the claim, the 
defect in timing is cured by the fact that the RO re-
adjudicated the claim in the May 2006 SOC and July 2008 SSOC, 
providing the veteran with a meaningful opportunity to 
participate in the processing of his claim and with 
additional 60-day periods of time to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board further finds that a VA examination is not 
necessary in this claim, as there is already sufficient 
medical evidence to decide the claim.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks in making a 
determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of an in-service event, injury 
or disease, and no indication that the veteran's current 
disorder is associated with an in-service event.  Therefore, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination in order to decide the claim 
on the merits.  See 38 C.F.R. § 3.159(c).

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

In January 2000, the veteran raised a claim of entitlement to 
service connection for a back disorder.  This claim was 
denied in a June 2001 rating decision, on the basis that 
there was no evidence of a disability during service, within 
one year after service, or currently.  The veteran did not 
initiate an appeal of that decision.  Consequently, the June 
2001 rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  However, the veteran filed a request to 
reopen his claim for service connection of a back disorder in 
March 2005.  

Based on the procedural history outlined above, the first 
issue for consideration with respect to the veteran's claim 
is whether new and material evidence has been received to 
reopen the claim.  

It appears that the RO addressed the back disorder claim on 
the merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
action denying the veteran's claim of entitlement to service 
connection for a back disorder, in June 2001, contained in-
service medical records and post-service evidence, including 
records from the Portland and Walla Walla VA Medical Centers 
(VAMCs).  The service treatment records (STRs) did not show 
any complaints or treatment for a back disorder, nor was 
there any evidence of back pain or disorder within one year 
of separation from service.  In addition, the only current 
evidence of a back disorder was tenderness of the lumbar 
spine.  As previously discussed, as there was no evidence of 
a back disorder during service, within one year after 
separation, or at the time of the adjudication, the service 
connection claim was denied.    

Evidence added to the record since the time of the last final 
denial in June 2001 included records from the Walla Walla 
VAMC from March 2002 to May 2008, from the Yakima Valley Farm 
Workers' Clinic from February 2004 to September 2004, and 
Central Washington Physical Therapy notes from 2002.  
Specifically, in a May 2002 physical therapy note, the 
veteran reported that he experienced low back pain for the 
past 20 years, since falling out of a truck while in service.  
In addition, in an August 2005 note from the Walla Walla VA 
clinic, the veteran stated he had suffered low back pain 
since 1974, related to a motor vehicle accident occurring 
while he was in the military.  The remaining records document 
pain management for chronic low back pain via medication and 
physical therapy.  

The evidence added to the record since the previous June 2001 
denial constitutes new and material evidence.  It addresses 
the potential of a causal relationship between the veteran's 
back condition and his period of active service, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
opinions, whether lay or medical, linking the current back 
pain to the veteran's military service.  Finally, it does 
raise a reasonable possibility of substantiating the back 
disorder claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim 
is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the June 2001 rating on appeal, 
the Board may proceed with appellate review at this time 
without prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

III.  Service Connection Claim on the Merits

Having determined above that new and material evidence has 
been presented, the Board will now consider the underlying 
service connection claim.  

In the present case, the veteran contends that he has a back 
disorder as a result of a fall out of a truck during active 
military service.      

A.  Applicable Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Board will now consider whether a nexus has been shown 
between the veteran's back disorder and active service.  

A review of the veteran's STRs confirms that, in November 
1976, he fell from his automobile while getting out of it.  
However, the only documented injury resulting from that fall 
is a sprained ankle.  There is no mention of back pain or 
back injury.  Indeed, the veteran signed a statement that 
same month asserting that the fall from the car resulted in 
an ankle injury only.  There is also a statement from the 
veteran's colleague, L.F.J., also dated in November 1976, 
stating that L.F.J. witnessed the veteran's fall from his 
car.  However, as above, the statement contains no mention of 
a back injury or trauma to the back.  

There are no complaints of or treatment for back pain or back 
injury in the remaining STRs, including the service entrance 
and separation examinations.  Indeed, the veteran checked 
"No" next to a query as to whether he had "recurrent back 
pain" on the medical history form during his January 1979 
separation examination.  

Following separation from service, the first indication of 
back pain is contained in an August 2000 Walla Walla VA 
clinic note, wherein it is noted that the veteran had mild 
tenderness of the lumbar muscles and chronic low back pain 
was diagnosed.  Notably, less than one year earlier, in 
November 1999, the veteran denied back pain or injury.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time which has elapsed 
since military service, can be considered as evidence against 
a disability claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The next documented treatment for low back pain is contained 
in a March 2002 note from the Walla Walla VA clinic.  There, 
the veteran reported back pain since he slipped on the stairs 
and caught himself.  A March 2002 X-ray of the lumbosacral 
spine at Yakima Valley Radiology revealed minor degenerative 
changes, with no evidence of fracture.  The veteran 
participated in a physical therapy program at Central 
Washington Physical Therapy in May and June 2002.

In February 2004, the veteran began treating at the Yakima 
Valley Farm Workers' Clinic.  In July 2004, he reported 
worsening back pain following lifting heavy boxes while 
moving.  The pain radiated down both legs, there was numbness 
and tingling in both lower extremities, and the veteran had 
difficulty walking.  The doctor ordered an MRI in light of 
the failure to respond to physical therapy or chronic 
analgesic therapy.  

An MRI of the lumbar spine performed in August 2004 revealed 
mild to moderate degenerative changes of the lower lumbar 
spine with a mild central disc protrusion with 
borderline/mild central canal stenosis at L4-L5.  The central 
disc protrusion was noted to be impinging upon the 
anteromedial aspect of the L4 nerve roots, but there was no 
evidence of displacement or compression.  It was recommended 
that clinical correlation be obtained to assess possible L4 
radiculopathy.  

The doctor at Yakima Valley Farm Workers' Clinic reviewed the 
MRI results in September 2004, diagnosing chronic low back 
pain secondary to degenerative disc disease.  He recommended 
continuing conservative measures, such as medication and 
physical therapy, for the low back pain, and if the back pain 
continued, a consultation with a neurosurgeon.  

In October 2004, at the Walla Walla VA clinic, an X-ray of 
the lumbar spine revealed moderate degenerative disc disease 
and spondylosis at C5-C6 and C6-C7.  No acute fracture of the 
lumbar spine was identified.  The doctor described the
X-ray results as being "negative."  Later that month, the 
veteran reported numbness in his legs, so an EMG 
(electromyelogram) was ordered.  

An October 2005 Walla Walla VA clinic note revealed EMG 
findings consistent with a mild distal lower extremity sensor 
fiber polyneuropathy.  The doctor noted that the etiology of 
these results may relate to the veteran's prior history of 
alcohol abuse, but that other etiologies could not be 
excluded.  There was no evidence of acute or chronic 
lumbosacral motor radiculopathy.  The doctor referred the 
veteran to a comprehensive pain center, and recommended 
topical pain cream. 

The veteran continued to be seen for low back pain at the 
Walla Walla VA clinic.  In May 2008, his back pain continued 
to be managed with medication.  The veteran declined a 
physical therapy consultation for an orthotic brace, stating 
he "is fine now," and did not want to "waste that kind of 
money."   There are no further records of treatment for back 
pain.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of a back disorder 
within the veteran's first post-service year.  Thus, because 
the evidence fails to establish any clinical manifestations 
of a back disorder or arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of manifestation of a chronic disease are not 
satisfied.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In analyzing all the evidence, w note that the veteran 
contends that his back pain began after falling out of a 
truck while in service, but the first documentation of back 
pain was in August 2000.  Even if his statements can be 
construed as alleging continuity of symptoms since active 
service, the absence of documented complaints or treatment 
for 20 years following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Indeed, there is a statement concurrent with the veteran's 
in-service accident in November 1976, signed by the veteran, 
to the effect that he sustained only an ankle injury as a 
result of falling out of his car.  Therefore, continuity has 
not here been established, either through the competent 
medical evidence or through the veteran's statements.   

The Board finds that the weight of the competent evidence is 
against a grant of service connection.  While the STRs do 
show that the veteran fell from a car while in service, there 
is no concurrent documentation of a resulting back injury.  
Further, there is no evidence of back pain or injury during 
or following service until 20 years after separation, and no 
competent evidence relates the currently claimed disability 
to service.  In view of the foregoing, the preponderance of 
the evidence is against the claim, and there is no doubt to 
resolve in the veteran's favor.

ORDER

The reopened claim for service connection for a back disorder 
is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


